Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered July 19, 1999, convicting defendant upon his plea of guilty of the crime of perjury in the first degree.
Defendant pleaded guilty to the crime of peijury in the first degree in satisfaction of a three-count indictment. County Court agreed to sentence defendant to time served and five years’ probation. In addition to the two Parker admonishments executed by defendant, the court also emphasized to defendant that if he failed to appear for sentencing, it would not be bound by the plea agreement and could impose any lawful sentence including the maximum. Thereafter, defendant failed to appear for sentencing despite numerous opportunities and County Court sentenced defendant in absentia to a prison term of 21/s to 7 years. Defendant appeals, contending that the sentence imposed was harsh or excessive. Given defendant’s waiver of his right to appeal, his challenge to the severity of the sentence is not preserved for our review (see People v Terry, 300 AD2d 757). Nevertheless, were we to consider defendant’s argument, we would find it to be without merit. Inasmuch as defendant disregarded conditions of the Parker admonishment by failing to appear for sentencing or to cooperate with the Probation Department in the preparation of the presentence investigation report, we find no reason to disturb the court’s decision *797(see id.; People v Perham, 263 AD2d 766, lv denied 93 NY2d 1045).
Cardona, P.J., Mercure, Crew III, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.